Citation Nr: 1722858	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  09-23 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M McGoings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to April 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In the May 2015 Board remand, the RO was instructed to schedule the Veteran for an examination by a vocational specialist.  However, no vocational specialist was available at the Veteran's local VA facility, and the Veteran was unable, or unwilling, to travel to the Madison, Wisconsin facility for the purpose of this exam.  For the reasons discussed below, the Board now finds an examination by a vocational specialist is unnecessary and will cause undue delay.

The Board finds that the record contains sufficient evidence to refer the issue of entitlement of TDIU to the Director of Compensation and Pension for extraschedular consideration.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has alleged that he is entitled to a total disability rating based on individual unemployability (TDIU).

First, it is clear that relevant evidence remains outstanding that is not part of the file.  An April 2016 record of contact with the Veteran indicated, in part, that he was waiting for knee replacement surgery, which was being done through the "Choice" program with the Tomah VA Medical Center.  A February 2016 VA outpatient records mentions several doctors names (Dr. Liebert at Tomah Memorial, unnamed orthopedic doctor in Madison (possibly VA, but unclear), and possibly a Dr. Wausau or Dr. Gunderson).  It is not known which of these doctors has treated the Veteran for his service-connected conditions.  The Veteran should understand that although VA covers his private treatment through the Choice program, these records do not automatically become a part of his VA claims file, and he must authorize VA to obtain any private records.

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

As of February 1, 2014 the Veteran is in receipt of service connection for left knee degenerative joint disease rated 30 percent disabling, tinnitus rated 10 percent disabling, cervical strain rated 10 percent disabling, lumbar strain with degenerative arthritis as 10 percent disabling, and bilateral hearing loss as 10 percent disabling.  These service-connected disabilities combine for a disability rating of 50 percent, so the Veteran does not meet the criteria for consideration of TDIU on a schedular basis.

However, the relevant regulations provide that, if the required percentage requirements for TDIU are not met on a scheduler basis, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disorders, then the Director, Compensation and Pension Service (C&P), should consider whether TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board may not award a TDIU on an extraschedular basis in the first instance.

Although the Veteran does not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a), several medical examination reports associated with the claims file indicate that his service-connected disabilities negatively impact his ability to find and maintain gainful employment.  The most relevant medical evidence regarding functional impact and effect on employability includes a December 2014 Compensation and Pension examination wherein the examiner noted that the Veteran's back, neck and knee disabilities all negatively impact his ability to work and perform certain functions, such as sitting, standing, or heavy lifting.  The Board also notes that the Veteran has complained of difficulty finding employment, and has remained unemployed, since 2001 when he was fired from Hurd Millwork due to his knee disability.  During his active military service, the Veteran worked as a light wheel vehicle mechanic.  After retiring from the service, the Veteran's occupational history is comprised, primarily, of jobs in manufacturing.  The Board has considered the Veteran's level of education, special training, and previous work experience and finds that the record contains sufficient evidence to refer the issue of entitlement of TDIU to the Director of Compensation and Pension for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete release forms authorizing VA to obtain records from any private physician that has treated him for his service-connected conditions through the VA Choice Program.  If records are requested but not received, advise the Veteran.

2. Obtain any outstanding, relevant VA treatment records from the Tomah VAMC, the Wisconsin Rapids VA outpatient clinic, and the Madison VAMC from June 2016 to present.

3.  Only AFTER obtaining as many of the above VA and private treatment records as possible, then refer the issue of entitlement to a TDIU rating on an extraschedular basis to VA's Director of Compensation & Pension Services, or his/her designee, per 38 C.F.R. § 4.16(b).

4. The RO or the AMC should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




